Case 2:19-cv-09859-GW-E Document 25 Filed 09/08/20 Page 1of1 Page ID #:2050

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Shanny J. Lee, Calif. Bar No. 213599
LAW OFFICES OF HARRY J. BINDER
AND CHARLES E. BINDER, P.C.

485 Madison Avenue, Suite 501

New York, NY 10022

(212)-677-6801

Fax (646)-273-2196
Fedcourt@binderlawfirm.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

VERONICA DOMINGUEZ, ) 2:19-CV-09859-GW-E
)
Plaintiff, ) PROPOSED ORDER AWARDING

) ATTORNEY FEES UNDER THE
V. ) EQUAL ACCESS TO JUSTICE
) ACT, PURSUANT TO 28 U.S.C.
COMMISSIONER OF THE SOCIAL ) § 2412(d), AND COSTS, PURSUANT
SECURITY ADMINISTRATION, ) TO 28 U.S.C. § 1920
)
)
)

Defendant.

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
be awarded attorney fees under the EAJA in the amount of SEVEN THOUSAND
FIVE HUNDRED DOLLARS ($7,500.00), and costs under 28 U.S.C. § 1920, in
the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of

the above-referenced Stipulation.

Vi
Dated: September 8, 2020 a Oy Tr t hi

George H. Wu
United States District Judge

 

 
